IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1890
                            Filed February 21, 2018


IN THE INTEREST OF D.H., D.H., AND M.V.,
Minor Children,

M.V., Mother,
      Appellant.
______________________________________________________________

       Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



       A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.



       Alexandra M. Nelissen of Taylor Law Offices, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Cole J. Mayer of Mayer Law, P.L.L.C., Des Moines, guardian ad litem for

D.H.

       Sharon M. Wegner of Graham, Ervanian & Cacciatore, L.L.P., Des

Moines, guardian ad litem for D.H.

       Nancy L. Pietz of Pietz Law Office, Des Moines, guardian ad litem for M.V.



       Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                           2


BOWER, Judge.

       A mother appeals the juvenile court order terminating her parental rights.

We find the mother has waived her claim the State did not engage in reasonable

efforts to reunite her with her children. There is sufficient evidence in the record

to support the termination of the mother’s parental rights and termination is in the

children’s best interests. We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       M.V. is the mother of M.V., born in 2001, Do.H., born in 2005, and De.H.,

born in 2006. The family lived with Da.H., who was the father of the two younger

children. Da.H. sexually abused De.H. over a period of many years. 1 De.H.

informed her mother of the abuse, but the mother said the father had an illness

and the child should “let it go.” Although the mother was aware of the sexual

abuse, she did not do anything to prevent it. Eventually the Iowa Department of

Human Services (DHS) became aware of the situation and the children were

removed from the parents’ care on February 25, 2016, and placed in foster care.

       The children were adjudicated to be in need of assistance pursuant to

Iowa Code section 232.2(6)(b), (c)(2), (d), and (n) (2016). The mother pled guilty

to neglect of a dependent person and child endangerment. A no-contact order

was entered prohibiting her from having contact with the children. This was later

modified to permit her to send letters to the children, which were to be read in the

presence of a therapist. The mother began attending individual therapy. She

“continued . . . to explore her responsibility in the removal of her children.” She


1
   The father was convicted of two counts of sexual abuse in the third degree and
sentenced to twenty years in prison. He consented to termination of his parental rights.
                                          3


has not yet fully accepted her role in the abuse which led to the removal of the

children and her criminal convictions.

       The children’s guardians ad litem filed petitions seeking to terminate the

mother’s parental rights.    After a hearing, the juvenile court terminated the

mother’s parental rights under section 232.116(1)(d), (e), (f), (i), and (m) (2017).

The court found termination of the mother’s parental rights was in the children’s

best interests, stating the mother “continues to demonstrate an inability to meet

the children’s needs or make their needs and safety a priority.” The mother now

appeals the decision of the juvenile court.

       II.      Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).         Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).          The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

       III.     Reasonable Efforts

       The mother raises reasonable efforts within several of her claims on

appeal.       The State has the obligation to make reasonable efforts toward

reunification of a family prior to the termination of parental rights. In re L.M., 904

N.W.2d 835, 839 (Iowa 2017). However, “parents have a responsibility to object
                                          4

when they claim the nature or extent of services is inadequate.” Id. at 839-40.

Furthermore, “if a parent fails to request other services at the proper time, the

parent waives the issue and may not later challenge it at the termination

proceeding.” Id. at 840. The mother did not challenge the services provided to

her prior to the termination hearing and we find she has waived this issue on

appeal.

      IV.    Sufficiency of the Evidence

      The mother claims the State did not present clear and convincing

evidence to support termination of her parental rights. “When the juvenile court

orders termination of parental rights on more than one statutory ground, we need

only find grounds to terminate on one of the sections to affirm.” In re T.S., 868

N.W.2d 425, 435 (Iowa Ct. App. 2015). We will focus on section 232.116(1)(f).

      The mother does not dispute the first three elements of section

232.116(1)(f), but claims the State failed to adequately show the children could

not be safely returned to her care. She points out she is no longer associating

with the father and states she should not bear the burden of his criminal acts.

The mother states she has made progress in individual therapy and believes the

children could be returned to her care.

      We find there is clear and convincing evidence in the record to show the

children could not be safely returned to the mother’s care. Over the years De.H.

was being sexually abused by her father, the mother was aware of the abuse and

did absolutely nothing to protect the child. The mother is not required to bear the

burden of the father’s criminal acts, but to take responsibility for her own conduct
                                         5


in failing to take prompt steps to address the situation. Although the mother has

been participating in individual therapy, she has not fully accepted responsibility

for her role in the matter, and thus, would not be able to provide a safe

environment for the children. We conclude the juvenile court properly terminated

the mother’s parental rights under section 232.116(1)(f).

       V.     Best Interests

       The mother claims termination of her parental rights is not in the children’s

best interests. In considering a child’s best interests, we give consideration “to

the child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); In re P.L., 778 N.W.2d 33, 40 (Iowa

2010). We find the children’s best interests are served by termination of the

mother’s rights.   We agree with the juvenile court’s assessment, the mother

“continues to demonstrate an inability to meet the children’s needs or make their

needs and safety a priority.”

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.